 

Exhibit 10.1

 

FOURTH Amendment

to AMENDED AND RESTATED Loan and security agreement

 

THIS FOURTH AMENDMENT to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into this 12th day of September, 2016 by and between
Silicon Valley Bank (“Bank”) and TUBEMOGUL, INC., a Delaware corporation
(“Borrower”) and successor by merger to TubeMogul, Inc., a California
corporation (“TubeMogul California”).

Recitals

A.Bank and TubeMogul California entered into that certain Amended and Restated
Loan and Security Agreement dated as of August 21, 2013, as amended by that
certain Assumption and Amendment Agreement dated as of March 19, 2014 by and
among Borrower, TubeMogul California, and Bank, as amended by that First
Amendment to Amended and Restated Loan Agreement dated April 18, 2014, that
Second Amendment to Amended and Restated Loan Agreement dated as of December 23,
2015, and that Third Amendment to Amended and Restated Loan Agreement dated as
of June 29, 2016 (as the same may from time to time be further amended,
modified, supplemented or restated, the “Loan Agreement”).

B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.  

C.Borrower and Bank desire to amend certain provisions of the Loan Agreement as
set forth in this amendment.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendments to Loan Agreement.

2.1Section 6.2(a) (Transaction Report).  Section 6.2(a) of the Loan Agreement is
amended to read as follows:

(a)Transaction Report.  Within thirty (30) days after the last day of each month
in which a Revolving Advance is outstanding, aged listings of accounts
receivable and accounts payable (by invoice date, and as of the last day of such
period), duly completed and signed by a Responsible Officer (the “Transaction
Report”), provided that, if (i) for such reporting period, Borrower’s Adjusted
Quick Ratio is equal to or less than 1.30 to 1.00, and (ii) the aggregate amount
of outstanding Revolving Advances at all times during such reporting period is
less than $10,000,000, Borrower shall provide the Transaction Report within
thirty (30) days after the last day of Borrower’s fiscal quarter;  

 

2.2Section 6.9 (Financial Covenants).  Section 6.9 of the Loan Agreement is
amended to read as follows:

6.9 Financial Covenants.  

 

(a)Minimum Gross Profit.   Borrower shall maintain gross profit, measured on a
consolidated basis, for each trailing six month period of at least 80% of the
amount set forth in the Plan, tested as of

 

--------------------------------------------------------------------------------

 

the last day of each month, provided that the requirements of this Section
6.9(a) shall only apply if, at the end of a given month, Borrower’s Adjusted
Quick Ratio is less than 1.30 to 1.00.  

(b)Adjusted Quick Ratio. Maintain an Adjusted Quick Ratio of at least 1.10 to
1.00, tested as of the last day of each month, provided that the requirements of
this Section 6.9(b) shall only apply to a given month if Borrower shall fail to
maintain, as of the last day of such month, gross profit equal at least to 85%
of the Plan, measured on a consolidated, trailing six-month basis.

 

2.3Section 13 (Definitions).  The following terms and their respective
definitions set forth in Section 13.1 are amended in their entirety and replace
with the following, or are added to Section 13.1 in alphabetical order:

“Adjusted Quick Ratio” means, as of the date of determination, a ratio of Quick
Assets to Current Liabilities. Quick Assets must include at least
$25,000,000,000 of cash or Cash Equivalents.

“Plan” shall mean the consolidated financial projections delivered by Borrower
to Bank on April 25, 2016, or, for fiscal year 2017 and thereafter, such other
projections approved by Borrower’s board of directors, provided that such
projections shall reflect not less than 15% growth from the comparable period in
the preceding fiscal year and shall be satisfactory to Bank.

“Revolving Line Maturity Date” is April 1, 2018.

 

2.4Exhibits.  Exhibit C (Compliance Certificate) is replaced with Exhibit C
attached hereto.

3.Limitation of Amendments.

3.1The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3The organizational documents of Borrower publically filed with the SEC remain
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

 

--------------------------------------------------------------------------------

 

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any material law or regulation
binding on or affecting Borrower, (b) any material contractual restriction with
a Person binding on Borrower, (c) any order, judgment or decree of any court or
other governmental or public body or authority, or subdivision thereof, binding
on Borrower, or (d) the organizational documents of Borrower;  

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6.Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, (b)
delivery of duly executed corporate borrowing certificate in the form attached
hereto, and (c) Borrower’s payment of all Bank Expenses incurred in connection
with this Amendment.

[Signature page follows.]

 

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

 

BORROWER

 

 

 

SILICON VALLEY BANK

 

TUBEMOGUL, INC.

 

 

 

By:

 

/s/ Charles Thor

 

By:

 

/s/ Ron Will

Name:

 

Charles Thor

 

Name:

 

Ron Will

Title:

 

Vice President

 

Title:

 

Chief Financial Officer

 

 

 

 